This is a petition for mandamus or other appropriate writ to review and correct certain errors alleged to have been committed by the trial court in the case of Mary C. Smith v. International Moving Picture  Film Company, a corporation. The petitioner has also appealed from the rulings and decrees complained of, the appeal has been held proper, and full and *Page 7 
adequate relief has been thereby secured in the premises. It is therefore unnecessary to further entertain this petition, and it will be dismissed at the cost of petitioner.
Petition dismissed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.